This action is assumpsit for the hire of a slave named Frank, for the year 1842. The suit was brought on 25 August, 1848, and the defendant pleaded non assumpsit and the statute of limitations. After establishing the hiring and the price, the plaintiff gave evidence of a conversation between him and the defendant in 1845, in which the plaintiff demanded the payment of this and other debts from the defendant, and the latter denied that he owed the plaintiff on any account, and insisted particularly that he had paid him for Frank's hire, and thereupon the plaintiff produced a note, given to him by the defendant on another account, on which there was a balance due, and contended that the hire of Frank had not been paid. The (448) plaintiff gave further evidence of another conversation between the parties in 1848, in which the plaintiff said, "That matter about Frank's hire for 1842 must be fixed," and the defendant, in return thereto, asked the plaintiff, "Will no other notes or judgments do, instead of my note?" and the plaintiff replied, "Yes, if they are good"; and nothing further passed between them. The court instructed the jury that "the conversation between the parties in 1847 or 1848, where in the defendant proposed to pay the debt in other notes or judgments, was an acknowledgment of a subsisting debt, which repelled the operation of the statute of limitations." The jury found for the plaintiff, and the defendant appealed from the judgment.
The Court does not concur in the directions to the jury. The defendant is entitled to have his words fairly construed, so as to ascertain his real meaning, and the statute must stand as a bar, unless his language be such as, without straining, imports a willingness and intention thereby to assume the debt, or amounts to an unequivocal acknowledgment of its subsistence and obligation. Here it was supposed by his Honor that the defendant proposed to pay the debt, and that the requisite acknowledgment was to be implied from the proposal. But there was in truth no such proposal. The defendant, upon being pressed by the plaintiff to adjust the dispute about this demand, only inquired whether the plaintiff would take notes on other people instead of his, which is very different from directly proposing payment in that manner, since his willingness to settle the controversy in that way might depend much on the value of the securities to be transferred, and his liability on them. Hence, where the plaintiff said they   (449) must be good, the defendant proceeded no further in making either an inquiry or proposal. If, however, there had been a distinct proposal to give the plaintiff particular notes or judgments, the requisite promise or acknowledgment could not be inferred therefrom, by itself, for that would convert an offer to pay in notes or a horse into a promise to pay in cash, though so very different, since an offer to pay in notes, like one to give a smaller sum than the alleged debt, is rather a proposal of compromise than assuming the debt anew, which brings the case within that of Wolf v. Fleming, 23 N.C. 290.
PER CURIAM.         Judgment reversed, and venire de novo.
Cited: S. c., 35 N.C. 98.